Citation Nr: 0423661	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  94-49 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher initial rating for bipolar 
disorder, formerly diagnosed as major depressive disorder and 
obsessive compulsive disorder, evaluated at
50 percent from June 2, 1994, and at 70 percent as of March 
27, 2002.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active service from August 1978 to August 
1982, and from September 1982 to June 1994.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which 
granted the veteran's claim for a nervous disorder and 
assigned an initial rating of 10 percent.  He appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  While this appeal was pending, he moved several 
times.  Ultimately, his claims file was transferred to the 
VARO in Newark, New Jersey, and that office forwarded the 
appeal to the Board.  

During the pendency of the appeal, changes were made to the 
diagnostic codes (DCs) under 38 C.F.R. § 4.125 et seq., used 
to rate the severity of psychiatric disorders.  The changes 
became effective on November 7, 1996.  See 61 Fed. Reg. 52, 
695 (October 8, 1996).  In July 1997, the Board remanded the 
case to the RO in order to obtain a new VA psychiatric 
examination so VA could evaluate the veteran's service-
connected psychiatric disorder under both the new and old 
criteria.

In March 1998, a VA psychiatric examination was conducted.  
And in June 1998, the RO increased the veteran's rating from 
10 to 30 percent, with the same effective date in June 1994 
as his prior rating.  In October 1998, he filed a formal 
claim for a TDIU.

In March 2003, the RO issued a decision assigning a higher 50 
percent rating, also effective June 2, 1994 (the day after 
the veteran's discharge from military service), and an even 
higher 70 percent rating effective March 27, 2002 (the date 
of his most recent psychiatric examination).  In that March 
2003 rating decision, the RO also denied his TDIU claim.  In 
April 2004, the RO issued a Supplemental Statement of the 
Case (SSOC), continuing its denial of his TDIU claim and its 
evaluation of his psychiatric disorder.




FINDINGS OF FACT

1.  From June 1994 to March 2002, the veteran's psychiatric 
disorder, as shown by Global Assessments of Functioning and 
other medical and clinical evidence, was of "moderate" 
rather than "severe" degree, and resulted in considerable 
social and occupational impairment, but not to such a degree 
as to make him unable to obtain or retain employment.

2.  Since March 27, 2002, however, the veteran's psychiatric 
disorder has caused severe social and occupational impairment 
to such a degree that he is unable to obtain or retain 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 50 
percent for the psychiatric disorder prior to March 27, 2002.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.126, 4.130, 
Diagnostic Codes 9404, 9432, 9434 (2003); 38 C.F.R. §§ 4.130, 
4.132, Diagnostic Codes 9206, 9209, 9404 (1996).

2.  The criteria are met for a rating of 100 percent for the 
psychiatric disorder as of March 27, 2002.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.126, 4.130, Diagnostic Codes 9404, 
9432, 9434 (2003); 38 C.F.R. §§ 4.130, 4.132, Diagnostic 
Codes 9206, 9209, 9404 (1996).

3.  The criteria are not met for a TDIU prior to March 27, 
2002.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (1996 and 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

The veteran was provided VCAA notice in July 2001, obviously 
after the RO's initial 1994 decision.  Because the VCAA was 
enacted during the pendency of this appeal, compliance with 
the explicit timing requirements of §5103(a) is impossible 
without the nullification of the RO's initial decision.  But 
in Pelegrini II, the Court stated it was (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at *28; see 
also VAOPGCPREC 7-2004 (July 6, 2004).  The Court further 
stated that in order to comply with the veteran's right to 
appellate review under 38 C.F.R. §7194(a), a remand may 
require readjudication of the claim by the AOJ once complying 
notice is given, unless AOJ adjudication is waived by the 
claimant.  Id. at *32-*33, citing Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 
2003) ("holding that the Board is not permitted, consistent 
with section 7104(a) to consider 'additional evidence without 
having to remand the case to the AOJ for initial 
consideration [or] without having to obtain the appellant's 
waiver [of such remand]'").  This suggests that in cases 
where, as here, the VCAA notice was sent after the RO's 
initial unfavorable decision, it is appropriate for the Board 
to remand the claim to the RO for further development and 
readjudication.  But since in this particular case, the 
veteran was given a chance to submit further evidence on 
remand prior to the RO's readjudication of his claim, the 
Board finds that satisfactory measures have been taken to 
overcome the problems with the VCAA timing requirements as 
outlined in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the July 2001 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) (the 
Court's statements in Pelegrini I that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of 
the notice provided to a claimant under those provisions is 
obiter dictum and is not binding on VA); see also Pelegrini 
II, 2004 U.S. App. Vet. Claims LEXIS 370, *52 (Ivers, J., 
dissenting).  The Board is bound by the precedent opinions of 
VA's General Counsel, as the chief legal officer for the 
Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of July 2001, the veteran was 
requested to respond within 60 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO obtained the veteran's service medical records (SMRs), 
his personnel records, and his VA outpatient treatment 
(VAOPT) records.  The RO also requested and obtained several 
psychiatric examinations - most recently in March 2002.  
In March 2001, the file was transferred to the VARO in 
Newark, New Jersey, so that he could review his entire claims 
file.  Over 3 years have passed since the July 2001 VCAA 
letter, but he has not indicated that he has any additional 
relevant information or evidence to submit, or which needs to 
be obtained.  Furthermore, although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of the claims.  38 C.F.R. § 20.700(a) (2003).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.

Factual Background

Personnel records indicate the veteran was medically retired 
from military service in June 1994.  In April 1994, the 
United States Air Force (USAF) Physical Evaluation Board had 
placed him on the temporary disability retired list (TDRL) 
based on a diagnosis of moderate, recurrent, major depressive 
disorder with considerable industrial impairment.  The USAF 
evaluated his disability as 50 percent compensable.  A few 
days after discharge from the military, he filed a claim 
with VA for service connection for a nervous condition.

The report of a July 1994 VA psychiatric examination 
indicates the veteran had a history of depression dating back 
to 1992 - the year when he and his wife began divorce 
proceedings.  The examiner noted:

He is an intelligent, nice person whose behavior 
and psychomotor activity is well contained.  His 
speech is well modulated, however, somewhat 
pressured at times. ... He tends to ramble and has 
difficulty directing.  He often lost sights of 
his goal and got caught up in details.  He was 
hyper, alert.  He is oriented though per se.  ... 
[His severe depression] is characterized by 
feelings of helplessness and hopelessness, 
worthlessness, guilt feeling without reason, 
crying spells without reason earlier, anorexia 
with some weight loss, decreased energy, feeling 
tired and fatigued much of the time.  Sometimes 
he feels like life was not worth living and no 
particular purpose to his life and that is not as 
much evident as now as was earlier, marked 
feelings of depersonalization.  His sexual drive 
is decreased now.  His affect/expression is flat 
for lack of a better word, and is very 
appropriate in the situation.  There are no 
hallucinations or delusions.  The thought 
process:  The productivity is good.  Continuity 
is uninterrupted.  There are no language 
impairments.  Content of thought:  No 
preoccupational thought disturbances, delusions, 
ideas of reference and influence. ... The patient 
has a good wealth of information and intelligence 
is above average.  Concentration is not decreased 
and he is oriented to time, place and person and 
he has appreciation for situation.  Memory 
functions are all intact.  Remote memory function 
is intact as he is able to remember the birth 
dates of his children.  Recent past memory is 
intact as he remembered what he did yesterday the 
whole day.  Very recent past and recent recall is 
good - he is able to remember three out of three 
unrelated items after 5 minutes of random 
talking.  Impulse control is good.  His judgment 
and intellectual and social judgment are really 
rather good.  Insight:  He has a fair degree of 
understanding of his situation, circumstance and 
his symptoms.  He should be thought of as 
reliable.  He shows all the symptoms, I should 
mention of obsessive-compulsive disorder 
continually and these were not pre-existing.  

Recurrent, severe depressive disorder and obsessive-
compulsive disorder were diagnosed (Axis I).  His global 
assessment of functioning (GAF) was estimated to be between 
45 and 55 in terms of his symptoms and 90 in terms of his 
external functioning (Axis V).

An April 1996 report of a VA examination indicates the 
veteran was very neatly dressed, well-groomed in appearance, 
with a very pleasant, friendly manner.  He was very intent 
and talked rapidly.  He was articulate.  He complained that 
he was very obsessive about personal habits and cleanliness 
and still experienced periods of depression.  He was working 
as a telephone repairman and was living with his fiancé.  He 
was diagnosed with depressive reaction with obsessive 
compulsive features.



A March 1998 report of VA psychological testing indicates the 
veteran complained of increased anxiety and frustration in 
response to severe financial concerns.  The psychologist 
further noted:

Additional symptoms included hopelessness, 
insomnia, persistent and pervasive depressed 
mood, mild anhedonia, and lack of inertia.  He 
reported being able to cope for a few days at a 
time and then gets overwhelmed and is unable to 
function.  Socially, he stated he has few 
friends, which he ascribed to never really 
learning how to develop close friendships. ... 
Cognitively, [the veteran] complains of problems 
remembering conversations shortly after they 
occur, particularly over the past 3 - 4 months.  
He did not describe much more than this 
difficulty.  ... He currently works for a 
telecommunication company doing repairs but 
indicated likelihood that he will quit to try and 
correct his emotional difficulties.  

The veteran was in the average range for both verbal 
comprehension and perceptual organization skills.  Executive 
system function was within normal limits.  His performance 
was entirely normal in terms of problem solving, reasoning, 
and the ability to abandon ineffective strategies in an 
effort to find effective ones.  His performance on a verbal 
list learning task was within normal limits.  His immediate 
and delayed recall of complex figure, in contrast, was below 
expectation.  The examiner further noted:

Throughout the evaluation [the veteran's] mood 
and effect were mildly depressed and congruent.  
He tended to speak fluently, yet in a soft voice 
that was mildly slowed.  Content of speech, while 
detailed, was logical and goal directed.  Themes 
were consistently depressed.  That is, he spoke 
most often and most clearly about his depressive 
symptoms, which appear to be truly bothersome to 
him.  

The results of neuropsychological testing were wholly within 
normal limits across all cognitive domains assessed.  It was 
noted that with appropriate treatment and reduction of mood 
symptoms, the veteran appears cognitively capable of 
productive employment.  He was diagnosed with recurrent, 
moderate, major depressive disorder and obsessive-compulsive 
disorder with a GAF score of 50.  

In April 1998, a different VA examiner, confirmed the 
diagnoses of major depressive disorder, recurrent and 
chronic, and obsessive-compulsive disorder 
(Axis I).  The veteran's GAF score was 60 - moderate symptoms 
with occasional panic attacks and moderate difficulties in 
social and occupational functioning 
(Axis V).

A January 1999 report of a VA examination indicates the 
veteran complained of continued problems with his ex-wife and 
children.  He stated he had problems concentrating, felt 
irritable, depressed, fatigued and had sudden bursts of anger 
and rage.  He stated he had not worked in six months. 

The examiner noted the veteran was cooperative although 
sometimes irritable.  He was oriented to person, place and 
time.  His speech was hyperverbal and pressured.  His mood 
was irritable.  He had obsessive and racing thoughts, 
decreased sleep, grandiosity.  He did not have panic attacks, 
suicidal ideation, homicidal thoughts, obsessive or 
ritualistic behavior, hallucinations, delusions or paranoia.  
He was diagnosed with bipolar disorder (Axis I).  His GAF 
score was 50 (Axis V).

May 1999 VAOPT records indicate the veteran was working in 
New Jersey.    

A March 2000 VAOPT record indicates the veteran complained of 
a recent panic attack and continued depression.  He denied 
having obsessive thoughts or anxiety regarding his compulsive 
behaviors  (hand-washing and cleanliness) and stated he was 
never significantly impaired because of these behaviors.  He 
stated that he felt depressed.  His affect was full range and 
appropriate.  His language was at a normal rate, rhythm and 
volume - he was very talkative and difficult to interrupt.  
His thought process was circumstantial and logical.  He 
denied having delusions or ever having intrusive thoughts, 
hallucinations, suicidal or homicidal ideation.  He was 
oriented to person, place and time.  He did not exhibit any 
memory deficits and had average to above average 
intelligence.  Major Depression in remission was diagnosed on 
Axis I.  Obsessive compulsive personality disorder was 
diagnosed on Axis II.  His GAF score was between 75 and 80 
(Axis V).  He continued to be treated with Zoloft.  A VAOPT 
later in March 2000 indicates his GAF score was 60.

Report of a March 2002 VA examination indicates the veteran 
complained of continued problems with his ex-wife.  He had 
difficulty sleeping.  He had sad, but not suicidal thoughts.  
He felt angry, irritated, and depressed regarding not being 
able to visit with his two children who lived in Louisiana.  
He also felt frustrated and angry about his financial 
condition.  He felt depressed about his inability to get a 
job.  He reported having moved a lot since leaving the 
military - his longest job was in telecommunications and 
lasted 3 years.  He reported mood swings and feeling panicky 
and anxious at times.  The examiner noted upon examination:

This revealed an alert and fully oriented 
individual who was very angry and generally 
hostile in the beginning of the interview, and 
was very irritable throughout the interview.  He 
was appropriately dressed and groomed.  There was 
no evidence of extrapyramidal symptoms or tardive 
dyskinesia, but his psychomotor activity was 
increased and he was agitated.  His mood was 
angry and dysphoric, affect labile, and was very 
animated/expressive.  His speech was loud and 
pressured throughout the interview.  His thought 
processes were circumstantial, tangential, and he 
also showed flight of ideation.   There was 
paranoid thinking and suspiciousness noted, but 
no evidence of hallucinations or delusions.  
There was no evidence of loose associations.  
There was no evidence of suicidal/homicidal 
ideation, but the patient stated that sometimes 
he was so mad that he was going to drive over and 
shoot his ex-wife, but denied any intention or 
plan.  He denied any obsessions or compulsions.  
He showed intact cognitive function as indicated 
by a score of 30/30 on the Mini-Mental Status 
Examination.  His attention and concentration 
were 5/5, immediate recall was 3/3, and delayed 
recall 3/3 at five minutes.  He was somewhat 
disorganized in his thinking and was easily 
distracted.  His abstraction was fair.  
Insight/judgment poor.  His intelligence was 
estimated to be about average.

The diagnosis on Axis I was bipolar disorder with irritable 
mania.  His GAF score was 45 (Axis V).  The examiner further 
noted:  

In the last 8 years he has been quite unstable in 
employment.  In the last 2 - 3 years he has not 
been able to get/keep a job.  He also has no 
relationship, is estranged from his family, and 
has no support system.  He also has been quite 
unstable in living situation, frequently moving 
from place to place.  For these reasons, he is 
considered to have severe occupational and 
psychosocial impairments from the bipolar 
disorder, which appears to be undiagnosed until 
now and not appropriately treated.  In his 
current mental condition, and considering his 
instability and persistent psychiatric condition 
in the last 10 years, the patient is considered 
not fit for employment and the prognosis is 
considered guarded.

A June 2002 letter from one of the veteran's former 
employer's stated that he had not been employed there since 
July 2001.  He resigned his position to move closer to his 
children.  Upon the veteran's return, the employer stated 
that he was able to procure some minimal work to help him 
survive.

In July 2002, the veteran was referred a VA counselor to determine 
his entitlement to vocational rehabilitation.  He indicated he was 
employed from 1996 to 1998 as a field engineer in California.  He 
then relocated to New Jersey and worked from 1998 to 2001 as a 
lead engineer.  He left that job to move to Mississippi to be 
closer to his children.  He stated he had been unemployed since 
July 2001 and had applied for numerous jobs in communications 
without success.  The psychologist concluded:  

Based on the material evidence of record, 
specifically the veteran's clinical history 
regarding his service connected disability, there 
is sufficient evidence to show that his service 
connected disability contributes to impairments 
to employability resulting in an employment 
handicap as defined under current Public Law 104-
275 (circular 28-97-1).  At this time, there is 
insufficient material evidence to meet the 
criteria of having a serious employment handicap.  
Before a final determination of feasibility is 
concluded, additional information was requested 
from the veteran's treating psychiatrist at the 
mental health clinic at the Philadelphia 
VA Medical Center.  No independent living issues 
were identified.  

After reviewing the information received from the VA 
psychiatrist, in August 2002, the counseling psychologist 
determined that the veteran was limited by his service-
connected disabilities in employment but was stable and able 
to participate in vocational/employment services.

An August 2002 VAOPT record indicates the veteran complained 
of continued anxiety and obsessive thoughts.  He had no 
suicidal or homicidal thoughts.  There was no evidence of a 
thought disorder, no symptoms of mania - racing thoughts, 
euphoria, or elusions.  No symptoms of depression.  He 
expressed frustration, but no irritability.  He was fully 
oriented and goal directed.  

A November 2002 VAOPT record notes the veteran was being 
treated with Luvox.  He stated that his relationship with his 
girlfriend ended because of her psychosocial issues.  He 
stated he was working part time.  With regards to his co-
workers, he stated he was quite open and very sociable with 
everyone.

A March 2003 letter from the veteran indicated that his 
employment history was sporadic.  He stated that he had had 
two jobs in the past year.  He stated he was leaving his job 
that month because of the expense of commuting and the long 
hours.  He stated he was inappropriately fired from his 
previous job because an attempt was made to withhold part of 
his paycheck for child support.

A later March 2003 letter from the veteran confirmed that he 
had left his job because of the commute and expense.  He 
stated that his application for vocational rehabilitation was 
approved.

A March 2003 VA counseling record indicates the veteran was 
found to have an impairment to employability due to his 
disabilities - both service-connected and non service-
connected.  The counselor stated that these disabilities 
"prevent [the veteran] from preparing for, obtaining or 
maintaining employment in a suitable occupation."  However, 
the nature and severity of his disabilities did not meet the 
criteria of a serious employment handicap.  It was felt that 
a vocational goal in the area of communications or computer 
technology was feasible.  

An April 2003 Rehabilitation Plan indicates the veteran had a 
goal is to complete an Associates Degree and Bachelors Degree 
at a local community college by June 2005.  

An April 2003 VAOPT record indicates the veteran needed a 
letter of clearance for an application for a position at 
Boeing.  His GAF score was noted as 55.  

Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2003).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2003).  See, too, Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Consideration of factors that are 
wholly outside the rating criteria provided by regulation is 
error.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, 
VA must consider whether he is entitled to a "staged" rating 
to compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

As mentioned, the criteria for rating psychiatric disorders 
were revised in November 1996.  In Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991), the Court held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied absent Congressional 
intent to the contrary or if the Secretary of VA has 
indicated otherwise.  More recently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) overruled Karnas to the extent that it had indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 
1328-1329 (2003).  

Similarly, VAOPGCPREC 7-2003 (Nov. 19, 2003), which addressed 
the standards governing retroactive application of statutes 
and regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id.  Thus, the 
amendments to the regulations at issue in the present case 
cannot be construed to have retroactive effect unless their 
language requires this result.  See Kuzma, 341 F.3d at 1328 
(citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  
The amendments to 38 C.F.R. § 4.132, DC 9201 to9511 (now 33 
C.F.R. 
§ 4.130, DC 9201 to 9521), do not contain such language.  But 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the more favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior version of the regulations to 
the period on or after their effective dates.  See VAOPGCPREC 
3-2000, (April 10, 2000) (where amendment is more favorable, 
Board should apply it to rate disability for periods from and 
after date of regulatory change; Board should apply prior 
regulation to rate veteran's disability for periods preceding 
effective date of regulatory change).  See, too, 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2003).

Accordingly, for the period prior to November 7, 1996, only 
the old criteria may be applied, and for the period after 
November 7, 1996, the most favorable of the old criteria and 
the new criteria will be applied.

1.  Old Criteria

Prior to November 7, 1996, both depression and bipolar 
disorder were rated under the General Rating Formula for 
Psychotic Disorders, 38 C.F.R. § 4.132, DCs 9206 and 9209 
(1996).  Obsessive-compulsive disorder was rated under the 
General Rating Formula for Psychoneurotic Disorders, 38 
C.F.R. § 4.132, DC 9404 (1996).

The rating criteria for both depression and for bipolar 
disorder under the General Rating Formula for Psychotic 
Disorders were as follows:  a rating of 50 percent disabling 
for considerable impairment of social and industrial 
adaptability; a rating of 70 percent disabling for severe 
impairment of social and industrial capability; and a rating 
of 100 percent disabling for active psychotic manifestations 
of such extent, severity, depth, persistence of bizarreness 
as to produce total social and industrial inadaptability.  

The rating criteria for obsessive-compulsive disorder under 
the General Rating Formula for Psychoneurotic Disorders were 
as follows:  a rating of 50 percent disabling for 
considerable impairment of ability to establish or maintain 
effective or favorable relationships with people, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment; and a rating of 
70 percent disabling for severe impairment of ability to 
establish or maintain effective or favorable relationships 
with people, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  

A rating of 100 percent disabling is warranted for obsessive-
compulsive disorder when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, and totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior, 
and demonstrated inability to obtain or retain employment.  
If any one of the three independent criteria is met, a 100 
schedular evaluation is required under this code.  Johnson v. 
Brown, 7 Vet. App. 95, 99 (1994).  

Furthermore, prior to the revisions that became effective on 
November 7, 1996, 38 C.F.R. § 4.16(c) provided:  when the 
only compensable service-connected disability is a mental 
disability, and such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c) (1996) (repealed November 7, 1996).

2.  New Criteria

Effective November 7, 1996, obsessive-compulsive disorder is 
considered an anxiety disorder (Diagnostic Code 9404), and 
both bipolar disorder and major depressive disorder are 
considered mood disorders (Diagnostic Codes 9432 and 9434 
respectively).  All three conditions are rated under the new 
General Rating Formula for Mental Disorders under DC 9411 as 
follows:

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2003).

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

If VA cannot differentiate the extent of symptoms that are 
attributable to the condition at issue (which, here, is 
bipolar disorder), from those that are not, then VA 
effectively must presume that all of the symptoms are at 
least partially attributable to service-related causes.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).  

3.  TDIU

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2003).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id.

As alluded to earlier, 38 C.F.R. § 4.16(c) provided that when 
the only compensable service-connected disability was a 
mental disorder assigned a 70 percent rating, and the mental 
disorder precluded the veteran from securing or following a 
substantially gainful occupation, the mental disorder 
received a 100 percent schedular rating under the appropriate 
diagnostic code.  38 C.F.R. § 4.16(c) (1996) (repealed 
November 7, 1996); see, too, Johnson v. Brown, 7 Vet. App. 95 
(1995) (holding that even the 70 percent requirement of § 
4.16(c) was superfluous since the veteran could receive a 100 
percent schedular rating under 38 C.F.R. § 4.132, Diagnostic 
Code 9411, regardless of his current rating if he was 
unemployable due to his service-connected mental disorder).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  



Legal Analysis

1.  Increased Rating for a Psychiatric Disorder

Entitlement to a rating higher than 50 percent prior to March 
27, 2002

In July of 1994, the veteran described symptoms of depression 
and obsessive-compulsive disorder, but did not have any 
delusions or hallucinations.  Further, his thought processes 
and memory were good and was considered to have above-average 
intelligence and good judgment.  His GAF score was between 
45-55 in terms of symptoms and around 90 in terms of external 
functioning.  

In 1998, the veteran was depressed and said he had few 
friends.  His performance was considered normal as far as 
problem solving and reasoning.  His cognitive skills were 
considered normal.  His GAF score was 50.  His symptoms 
remained consistent in January 1999, although he complained 
of increased irritability and sudden bursts of anger and 
rage.  Yet he remained oriented and his GAF score remained at 
50.  In March 2000, he showed a slight improvement in his 
symptoms and his GAF score was higher at 60.

The evidence of record from June 1994 to March 2002 indicates 
the veteran had symptoms most closely associated with the 
criteria for a 50 percent rating under both the old and new 
criteria.  Under the old criteria for psychotic disorders, he 
had considerable difficulty maintaining wholesome 
relationships and his service-connected disorder showed a 
reduced ability to retain employment.  In order to receive a 
70 percent rating, he would have to show a severe impairment 
in establishing and maintaining effective or favorable 
relationships.  In order to receive a 100 percent rating, his 
symptoms would have to produce total social and industrial 
inadaptability.  The evidence shows, however, that during 
this time period he had a girlfriend and was able to maintain 
employment at least through July 2001.  Furthermore, he 
remained oriented to time, person and place and did not have 
any hallucinations or delusions.  Thus, he is not entitled to 
a rating of 70 or 100 percent under this DC.

Under the old criteria for psychoneurotic disorders, in order 
to receive a 70 percent rating, his symptoms must be of such 
severity that there is severe impairment of ability to 
establish or maintain effective or favorable relationships 
with people, and the psychoneurotic symptoms must be of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  In order to 
receive a 100 percent rating, his disorder would have to 
result in virtual isolation in the community, produce 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, or he would have to be 
demonstrably unable to obtain or retain employment.  As 
stated previously, during this time period he had a 
girlfriend and was employed through July 2001.  He was not 
severely or totally isolated in the community, nor did he 
have any psychoneurotic symptoms such as delusions or 
hallucinations.  And finally, he was able to retain 
employment at least until he left his job to move closer to 
his children.  So this does not rise to the level of a 
"severe" or "total" impairment as to warrant a 70 or 100 
percent rating under this DC.  

Likewise, under the new criteria, his symptoms more closely 
resemble the criteria for a 50 percent rating during this 
time period.  Although he experienced episodes of depression, 
he remained gainfully employed and his cognitive abilities 
remained normal.  In order to have a 70 percent rating he 
would have to have had deficiencies in most areas - such as 
work, school, family relations, thinking, or mood.  
As described above, while his symptoms were moderately 
impairing, he remained functional on most levels.  

The veteran is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of it.  
The disability also has not caused marked interference with 
his employment, i.e., beyond that contemplated by his 
assigned rating, or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
his overall functional impairment may have hampered his 
performance in some respects, but certainly not to the level 
that would require extra-schedular consideration since those 
provisions are reserved for very special cases of impairment 
that simply are not shown here.  Consequently, the Board does 
not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 
9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against a rating higher than 50 percent for this 
time period, this doctrine is not applicable.  38 C.F.R. § 
3.102 (2003); see also Alemany v. Brown, 9 Vet. App. at 519; 
Gilbert v. Derwinski, 1 Vet. App. at 57.

Entitlement to a rating higher than 70 percent as of March 
27, 2002

The veteran's rating was increased from 50 to 70 percent 
effective March 27, 2002.  The March 2002 VA examination 
indicated a worsening of symptoms - his thought processes 
were circumstantial, tangential, and he showed flight of 
ideation.  The results of his cognitive tests were normal, 
but his thinking was distracted and his judgment considered 
poor.  His GAF score was only 45, and the examiner considered 
him not fit for employment.  Likewise, in July 2002, a 
counseling psychologist found that his psychiatric disorder 
substantially contributed to his impairment of employability.  
This was also confirmed in March 2003, when a different 
counseling psychologist concluded his service-connected 
disability prevented him form "preparing for, obtaining or 
maintaining employment in a suitable occupation."  

Based on those medical opinions, which found the veteran to 
be unable to obtain or retain gainful employment, the Board 
concludes he is entitled to a 100 percent rating from March 
27, 2002, the date of the VA psychiatric examination, under 
both the new or old criteria.  



2.  TDIU

The veteran was gainfully employed up until July 2001, when 
he left his position on his own accord to move closer to his 
children.  So he was obviously employable at least up to and 
through July 2001, and therefore not entitled to a TDIU.  
The March 2002 VA examination provides the first evidence 
after he left his job in July 2001 that he was not fit for 
employment because of his psychiatric disorder.  But since 
the Board has found that he is entitled to a 100 percent 
schedular rating from that date, the issue of whether he is 
also entitled to a TDIU from that date is moot.  VAOPGCPREC 
No. 6-99 (June 7, 1999) (A claim for a TDIU may not be 
considered when a schedular 100 percent rating is already in 
effect).  See, too, Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).


ORDER

Entitlement to an initial rating higher than 50 percent for 
the psychiatric disorder, prior to March 27, 2002, is denied.

A 100 percent rating for the psychiatric disorder is granted 
as of March 27, 2002, subject to the laws and regulations 
governing the payment of VA compensation.

Entitlement to a TDIU prior to March 27, 2002, is denied.  
Entitlement to a TDIU from March 27, 2002 is dismissed as 
moot.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



